Exhibit 10.1

THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.

STOCKHOLDER VOTING AGREEMENT

STOCKHOLDER VOTING AGREEMENT, dated March 4, 2007 (this “Agreement”), among
Tengelmann Warenhandelsgesellschaft KG, a limited partnership organized under
the laws of the Federal Republic of Germany (“Stockholder”), and Pathmark
Stores, Inc., a Delaware corporation (the “Company”).

WHEREAS, the Company, The Great Atlantic & Pacific Tea Company, Inc., a Maryland
corporation (“Parent”), and Sand Merger Corp., a Delaware corporation and a
wholly owned subsidiary of Parent (“Merger Sub”), have entered into an Agreement
and Plan of Merger (the “Merger Agreement”), dated as of the date of this
Agreement, pursuant to which, on the Closing Date, Merger Sub will merge with
and into the Company (the “Merger”) (capitalized terms not defined herein shall
have the meanings assigned to such terms in the Merger Agreement);

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
the Company has requested that Stockholder make certain agreements with respect
to the outstanding shares of Common Stock, par value $1.00 per share (“Shares”),
of Parent owned by Stockholder as set forth in Schedule I and shares of other
voting securities of Parent hereafter acquired by Stockholder (the “Subject
Shares”), upon the terms and subject to the conditions of this Agreement; and

WHEREAS, in order to induce the Company to enter into the Merger Agreement,
Stockholder is willing to make certain agreements with respect to the Subject
Shares;

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth in this Agreement, the parties agree as follows:

1.      Voting Agreement. For so long as this Agreement is in effect, in any
meeting (or any adjournment or postponement thereof) of stockholders of Parent,
and in any action by consent of the stockholders of Parent, Stockholder shall
vote (or cause to be voted), or, if applicable, give (or cause to be given)
consents with respect to, all of the Subject Shares that are held by that
Stockholder and are entitled to vote at the meeting or deliver (or cause to be
delivered) a consent, in any such case (i) in favor of (A) the issuance of
Parent Common Stock in connection with the Merger or any other transaction
contemplated by the Merger Agreement, as the Merger Agreement may be modified or
amended from time to time in a manner not adverse to Stockholder or with the
written consent of Stockholder and (B) the approval of the Preemptive Rights
Waiver, (ii) against any action, proposal, transaction or agreement which would
reasonably be expected to result in a breach of any covenant, representation, or
warranty or any other obligation or agreement of Parent or Merger Sub under the
Merger Agreement or of Stockholder under this Agreement, and (iii) against any
action, proposal, transaction or agreement that would compete with or would
delay, discourage, adversely affect or inhibit the timely consummation of the
Merger. Stockholder shall use its best efforts to cast (or cause to be cast)
Stockholder’s vote or give Stockholder’s consent in accordance with the
procedures communicated to Stockholder by Parent relating thereto so that the
vote or consent shall be duly counted for purposes of determining that a quorum
is present and for purposes of recording the results of that vote or consent.

2.      Covenants.

(a)      For so long as this Agreement is in effect, Stockholder agrees not to
directly or indirectly (i) sell, transfer, pledge, assign, hypothecate,
encumber, tender or otherwise dispose of, or enter into any contract with
respect to the sale, transfer, pledge, assignment, hypothecation, encumbrance,

 

1

 



tender or other disposition of (each such disposition or contract, a “Transfer”)
any Subject Shares (and any such Transfer shall be null and void), except in
connection with any margin transaction or hedging transaction designed to
protect against fluctuations in the value of the Subject Shares, in each case,
(x) that is not engaged in for purposes of circumventing the restrictions on
transfer set forth in this Section 2(a) and (y) pursuant to which Stockholder
retains voting control over the applicable Subject Shares; (ii) grant any
proxies with respect to the Subject Shares, deposit any of the Subject Shares
into a voting trust or enter into a voting or option agreement with respect to
any of the Subject Shares or enter into any other agreement inconsistent with or
violative of this Agreement; or (iii) take any action which would make any
representation or warranty of Stockholder in this Agreement untrue or incorrect
or prevent, burden or materially delay the consummation of the transactions
contemplated by this Agreement or the Merger Agreement.

(b)      Stockholder agrees that in the event (i) any shares of Parent Common
Stock or other voting securities of Parent are issued pursuant to any stock
dividend, stock split, recapitalization, reclassification, combination or
exchange of shares of capital stock of Parent on, of, or affecting the Subject
Shares of Stockholder; (ii) Stockholder purchases or otherwise acquires
beneficial ownership of any shares of Parent Common Stock or other voting
securities of Parent after the execution of this Agreement; or (iii) Stockholder
acquires the right to vote or share in the voting of any shares of Parent Common
Stock or other voting securities of Parent, other than the Subject Shares (such
Parent Common Stock and other voting securities of Parent, collectively, the
“New Shares”), Stockholder agrees to vote such New Shares in the same manner as
the Subject Shares and to notify the Company of its acquisition thereof.
Stockholder also agrees that any New Shares shall constitute Subject Shares.

(c)      Stockholder shall not issue any press release or make any other public
statement with respect to the Merger Agreement, the Merger or any other
transaction contemplated hereby or by the Merger Agreement without the prior
written consent of the Company, except (i) any German translation of all or any
portion of any release or statement publicly disclosed by Parent or the Company
or (ii) as may be required by applicable Law or court process, in each case,
after consultation with, and having provided an opportunity for review and
comment on such press release or other public statement (including, in the case
of clause (i), an English translation thereof) by, the Company to the extent
practicable.

3.      Representations and Warranties of Stockholders. Stockholder represents
and warrants to the Company that:

(a)      Authority; Enforceability; No Conflicts. Stockholder has the legal
capacity to enter into this Agreement and to consummate the transactions
contemplated by this Agreement. This Agreement has been duly executed and
delivered by Stockholder and constitutes a valid and binding agreement of
Stockholder enforceable against Stockholder in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally and general principles of
equity (whether considered in a proceeding in equity or at law). The execution,
delivery and performance by Stockholder of this Agreement will not (i) conflict
with, require a consent, waiver or approval under, or result in a breach or
default under, any of the terms of any contract, commitment or other obligation
to which the Stockholder is a party or by which Stockholder is bound; (ii)
violate any order, writ, injunction, decree or statute, or any law, rule or
regulation applicable to Stockholder or the Subject Shares; or (iii) result in
the creation of, or impose any obligation on Stockholder to create, any Lien
upon the Subject Shares that would prevent Stockholder from voting the Subject
Shares, except for any of the foregoing that would not, or would not reasonably
be expected to, either individually or in the aggregate, materially impair the
ability of Stockholder to perform its obligations hereunder or to consummate the
transactions contemplated hereby. In this Agreement, “Lien” shall mean any lien,
pledge, security interest, claim, third party right or other encumbrance.

 

2

 



(b)      Ownership of Shares. As of the date of this Agreement, Stockholder is
the beneficial owner of and has the power to vote or direct the voting of the
Shares set forth on Schedule I free and clear of any Liens that would prevent
Stockholder from voting such Shares. As of the date of this Agreement, the
Shares set forth on Schedule I are the only shares of any class of capital stock
of Parent which Stockholder has the right, power or authority (sole or shared)
to sell or vote, and Stockholder does not have any right to acquire, nor is it
the beneficial owner of, any other shares of any class of capital stock of
Parent or any securities convertible into or exchangeable or exercisable for any
shares of any class of capital stock of Parent. Stockholder is not a party to
any contracts (including proxies, voting trusts or voting agreements) that would
prevent, hinder or delay Stockholder from voting or giving consent with respect
to the Shares set forth on Schedule I.

4.      Expenses. Each party to this Agreement shall pay its own expenses
incurred in connection with this Agreement.

5.      Stockholder Capacity. Stockholder signs solely in its capacity as the
beneficial owner of, or the general partner of a partnership which is the
beneficial owner of, the Subject Shares. Nothing in this Agreement shall be
deemed to constitute a transfer of the beneficial ownership of the Subject
Shares by Stockholder.

6.      Termination. This Agreement shall terminate automatically and without
further action on behalf of any party at the earlier of (a) the Effective Time,
(b) the date the Merger Agreement is validly terminated in accordance with its
terms and (c) one year after the date of this Agreement.

7.      Assignment; Binding Effect. This Agreement and the rights hereunder are
not assignable (whether by operation of law or otherwise) unless such assignment
is consented to in writing by each of the Company and Stockholder and any
attempt to make any such assignment without such consent shall be null and void.
Subject to the preceding clause, this Agreement and all the provisions hereof
shall be binding upon and shall inure to the benefit of the parties and their
respective successors and permitted assigns.

8.      Choice of Law; Jurisdiction; Service of Process. This Agreement, and all
disputes between the parties under or related to this Agreement or the facts and
circumstances leading to its execution, whether in contract, tort or otherwise,
shall be governed by and construed in accordance with the laws of the State of
Delaware, without reference to conflict of laws principles. Each of the parties
hereto (i) irrevocably consents to submit itself to the exclusive personal
jurisdiction of the Delaware Court of Chancery or any federal court located in
the State of Delaware in any dispute arising out of or relating to this
Agreement or any transaction contemplated hereby; (ii) agrees that all claims in
respect of such Action may be heard and determined in any such court; (iii)
agrees that it will not attempt to deny or defeat such personal jurisdiction by
motion or other request for leave from any such court; (iv) agrees that it will
not bring any Action relating to this Agreement or any transaction contemplated
hereby in any court other than the Delaware Court of Chancery or any federal
court sitting in the State of Delaware; and (v) waives any right to trial by
jury with respect to any action or proceeding related to or arising out of this
Agreement or any transaction contemplated hereby. Each of the parties hereto
waives any defense of inconvenient forum to the maintenance of any action or
proceeding so brought. Each of the parties further agrees to waive any bond,
surety or other security that might be required of any other party with respect
to any action or proceeding, including an appeal thereof. Any party hereto may
make service on another party by sending or delivering a copy of the process to
the party to be served at the address and in the manner provided for the giving
of notices by registered mail in Section 9, and each party waives any
requirement for service in any other manner. Nothing in this Section 8, however,
shall affect the right of any party to serve legal process in any other manner
permitted by law.

 

3

 



9.      Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
(a) if delivered personally, when received (b) if sent by cable, telecopy,
telegram, email or facsimile (which is confirmed by the intended recipient),
when sent or (c) if sent by overnight courier service, on the next Business Day
after being sent, or (d) if mailed by certified or registered mail, return
receipt requested, with postage prepaid, five Business Days after being
deposited in the mail: to the parties at the following addresses (or at such
other address for a party as shall be specified by like notice):

If to the Stockholder, to:

 

Wissollstrasse 5-43

D-45478 Mülheim an der Ruhr

GERMANY

Attention: Mr. Christian Haub

 

Dr. Frank Hartmann

 

Fax:

+49 (0)208 5806 6585

 

Email:

HaubC@APTEA.com,

 

fhartmann@uz.tengelmann.de

with a copy to:

 

Cravath, Swaine & Moore LLP

825 Eighth Avenue

New York, NY 10019

 

Attn:

Sarkis Jebejian, Esq.

 

Fax:

(212) 474-3700

 

Email:

sjebejian@cravath.com

If to the Company, to:

 

Pathmark Stores, Inc.

200 Milik Street

Carteret, New Jersey

 

Attn:

Marc Strassler

 

Fax:

(732) 499-6891

 

Email:

mstrassler@pathmark.com

with a copy to:

 

Latham & Watkins LLP

505 Montgomery Street, Suite 2000

San Francisco, CA 94111-2562

 

Attn:

John M. Newell, Esq.

 

Fax:

(415) 395-8095

 

Email:

john.newell@lw.com

10.      Headings. The headings contained in this Agreement are inserted for
convenience only and shall not be considered in interpreting or construing any
of the provisions contained in this Agreement.

 

4

 



11.      Entire Agreement. This Agreement (including the Schedule hereto),
constitutes the entire agreement among the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements, arrangements,
undertakings, understandings and representations by or among the parties hereto,
or any of them, written or oral, with respect to the subject matter hereof.

12.      Waiver and Amendment. This Agreement may be amended, modified or
supplemented only by a written mutual agreement executed and delivered by the
parties hereto. Except as otherwise provided in this Agreement, any failure of
any party to comply with any obligation, covenant, agreement or condition herein
may be waived by the party entitled to the benefits thereof only by a written
instrument signed by the party granting such waiver, but such waiver shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure. The failure of any party to this Agreement to assert any of its rights
under this Agreement or otherwise shall not constitute a waiver of such rights.

13.      Counterparts; Facsimile Signatures. This Agreement may be executed in
any number of counterparts, each of which, when executed, shall be deemed to be
an original and all of which together shall be deemed to be one and the same
instrument binding upon all of the parties notwithstanding the fact that all of
the parties are not signatory to the original or the same counterpart. For
purposes of this Agreement, facsimile signatures shall be deemed originals.

14.      Third-Party Beneficiaries. This Agreement is for the sole benefit of
the parties and their successors and permitted assigns and nothing herein
express or implied shall give or be construed to give to any Person, other than
the parties and such successors and permitted assigns, any legal or equitable
rights hereunder.

15.      Specific Performance. Stockholder agrees that if any of its obligations
under this Agreement were not performed in accordance with their specific terms
or were otherwise breached, irreparable damage would occur to the Company, no
adequate remedy at Law would exist and damages would be difficult to determine,
and that the Company shall be entitled to an injunction or injunctions and
specific performance of the terms hereof, this being in addition to any other
remedy at Law or in equity, without the necessity of posting bonds or other
undertaking in connection therewith. Accordingly, if the Company should
institute an action or proceeding seeking an injunction or specific enforcement
of the provisions of this Agreement, Stockholder hereby waives the claim or
defense that the Company has an adequate remedy at law and hereby agrees not to
assert in that action or proceeding the claim or defense that a remedy at law
exists. Stockholder acknowledges that in the absence of a waiver, a bond or
undertaking may be required by a court and Stockholder hereby waives any such
requirement of such bond or undertaking.

16.      Severability. If any term, covenant, restriction or provision of this
Agreement or the application of any such term, covenant, restriction or
provision to any Person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other term,
covenant, restriction or provision hereof so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. The parties shall engage in good faith
negotiations to replace any term, covenant, restriction or provision which is
declared invalid, illegal or unenforceable with a valid, legal and enforceable
term, covenant, restriction or provision, the economic effect of which comes as
close as possible to that of the invalid, illegal or unenforceable term,
covenant, restriction or provision which it replaces.

 

5

 



17.      No Liability of Partners. Notwithstanding anything that may be
expressed or implied in this Agreement, the Company acknowledges and agrees that
(i) notwithstanding that Stockholder may be a partnership, no recourse hereunder
or under any documents or instruments delivered by Stockholder in connection
herewith may be had against any officer, agent or employee of Stockholder or any
partner, member or stockholder of Stockholder or any director, officer,
employee, partner, affiliate, member, manager, stockholder, assignee or
representative of the foregoing (any such person or entity, a “Representative”),
whether by the enforcement of any judgment or assessment or by any legal or
equitable proceeding, or by virtue of any statute, regulation or other
applicable law, and (ii) no personal liability whatsoever will attach to, be
imposed on or otherwise be incurred by any Representative under this Agreement
or any documents or instruments delivered in connection herewith or for any
claim based on, in respect of or by reason of such obligations or by their
creation.

 

6

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
the day and year first above written.

PATHMARK STORES, INC.

 

By:

   /s/ John T. Standley         

 

Name:

John T. Standley

 

Title:

Chief Executive Officer

TENGELMANN WARENHANDELSGESELLSCHAFT KG

By: Tengelmann Verwaltungs-und Beteiligungs GmbH,
       as Managing Partner

 

By:

   /s/ Christian W. E. Haub         

 

Name:

Christian W. E. Haub

 

Title:

Managing Director

 

 

 



SCHEDULE I

STOCKHOLDER NAME

OUTSTANDING
SHARES OWNED

 

Tengelmann Warenhandelsgesellschaft KG

21,995,371

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 